Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Matkin on 10/28/21.
The application has been amended as follows: Claims 20, 35,and 36 are CANCELLED.


	Reasons for Allowance
Claims 1-13, 15-19 and 37-44 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 11, 18, 37, and 44.  
Specifically for claims 1 and 44, the presence of a vertically elongated seam within a catalytic material deposited within a trench below subsequently deposited channel material of a three dimensional memory array.   

Specifically for claims 19 and 37, prior to depositing channel material into a trench of a three dimensional memory array, depositing a catalytic material into the trench and then removing it from the upper portions of the sidewall of the trench before electrolessly depositing the metal material into the trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814